                                       U.S. DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS                           FILED
                                                                                         MAY    1   52020
                                                                              CLERK,     U.S.   DSTgjRT
UNITED STATES OF AMERICA,              et al.,
                                                                             WESTERN
                                                                              BY
                                                                                             tjExAs
                                                                                         /( ,4Vj
                                                                                     '              EPUTY CLERK
V.




INTERNAL REVENUE SERVICE, et al.




     NOTICE REGARDING CHANGE OF IDENTIFICATION OF JAIDEEP S. CHAWLA

        The plaintiff and relator, Jaideep S. Chawla, acting pro Se, respectfully notifies this Court

that he will not changing his legal name at this time and once again identifies as Jaideep S.

Chawla. Accordingly, the name, "John Adams," does not appear on the enclosed pleadings and

will not appear on future pleadings.




                               Respectfully Submitted,




                               JAIDEEP S. CHAWLA
                               PROSE
                               Mailing Address:
                               12 Lexington Avenue
                               Charlestown, MA 02129

                               Dated: May 11,2020
                                CERTIFICATE OF SERVICE

        I hereby certify that on this day I served a copy of the Notice Regarding Change of
Identification of Jaideep S. Chawla, Ex Parte Motion to Seal, and First Amended Complaint by
U.S. Postal Service Certified Mail on each of the following:

The Honorable William Barr
Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530

The Honorable John Bash
U.S. Attorney, Western District of Texas
800 Franklin Avenue, Suite 280
Waco, Texas 76701


Dated: May 11,2020

                                           Jaideep S. Chawla
